       Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 1 of 6




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMIE LEE ANDREWS, as                    *
Surviving Spouse of                      *
MICAH LEE ANDREWS, Deceased,             *      CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                *
Administrator of the Estate of           *      NO.1:14-CV-3432-SCJ
MICAH LEE ANDREWS, Deceased,             *
      Plaintiff,                         *
                                         *
v.                                       *
                                         *
AUTOLIV JAPAN, LTD.,                     *
                                         *
      Defendant.                         *

          NOTICE OF DEPOSITION OF ELIZABETH RAPHAEL

TO: Elizabeth Raphael
    c/o Doug Scribner, Esq.
    Alston & Bird LLP
    One Atlantic Center
    1201 West Peachtree Street
    Atlanta, GA 30309-3424


      Plaintiff in the above-captioned matter and hereby notices the deposition of

Elizabeth Raphael. The deposition will begin Thursday, November 15, 2018 at

10:30 a.m. at Alston & Bird LLP, 560 Mission Street, Suite 2100, San Francisco,

CA 94105. The deposition will be by oral examination, on cross-examination,

before an officer duly authorized to administer oaths for all purposes permitted by
       Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 2 of 6




the Federal Rules of Civil Procedure and will be recorded by stenographic and

video means.

      The witness is hereby directed to bring to the deposition those items

identified in the Schedule A of Documents attached hereto.


      Respectfully submitted this 23rd day of October, 2018.

                                BUTLER WOOTEN & PEAK LLP


                                BY: s/ Tedra L. Cannella
                                JAMES E. BUTLER, JR.
                                  jim@butlerwooten.com
                                  Georgia Bar No. 099625
                                TEDRA L. CANNELLA
                                  tedra@butlerwooten.com
                                  Georgia Bar No. 881085
                                RORY A. WEEKS
                                  rory@butlerwooten.com
                                  Georgia Bar No. 113491
                                2719 Buford Highway
                                Atlanta, Georgia 30324
                                (404) 321-1700
                                (404) 32101713 Fax




                                         2
Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 3 of 6




                      BALLARD & FEAGLE, LLP

                      WILLIAM L. BALLARD
                        bill@ballardandfeagle.com
                        Georgia Bar No. 035625
                      GREGORY R. FEAGLE
                        greg@ballardandfeagle.com
                        Georgia Bar No. 256913
                      Building One, Suite 100
                      4200 Northside Parkway NW
                      Atlanta, GA 30327
                      (404) 873-1220




                      ATTORNEYS FOR PLAINTIFF




                              3
      Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 4 of 6




                     SCHEDULE “A” OF DOCUMENTS

1.   All correspondence generated or received in connection with this case.

2.   Copies of all résumés used by you in connection with your consulting,

     academic or other professional endeavors.

3.   Any and all contracts, budgets, memorandums of understanding, or any

     other document that outlines the scope of your work in this case, between

     you or your employer and any Defendant in this case (including its

     subsidiaries, parent, or related companies) or its attorneys or representatives.

4.   The entire file generated in this case. This includes all documents you have

     generated, reviewed, OR received in connection with this case, and any

     transmittal letters or emails accompanying them. It also includes copies of

     documents that contain any handwritten or typed notations or highlights on

     them.

5.   All files and documents generated, received, OR relied on in connection

     with this case, but not contained in this case file.

6.   All documents you have generated, reviewed, received, OR relied on in

     connection with this case.

7.   Your billing records for this case.

8.   Any demonstrative exhibits you will use at the trial of this case.
       Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 5 of 6




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14 point font.



                                      s/ Tedra L. Cannella
                                      JAMES E. BUTLER, JR.
                                        jim@butlerwooten.com
                                        Georgia Bar No. 099625
                                      TEDRA L. CANNELLA
                                        tedra@butlerwooten.com
                                        Georgia Bar No. 881085
                                      RORY A. WEEKS
                                        rory@butlerwooten.com
                                        Georgia Bar No. 113491
                                      2719 Buford Highway
                                      Atlanta, Georgia 30324
                                      (404) 321-1700
                                      (404) 32101713 Fax
       Case 1:14-cv-03432-SCJ Document 330 Filed 10/23/18 Page 6 of 6




                         CERTIFICATE OF SERVICE

      This is to certify that on October 23, 2018, I electronically filed NOTICE OF

DEPOSITION OF ELIZABETH RAPHAEL with the Clerk of the Court using the

CM/ECF system which will automatically send email notification of such filing to

the following attorneys of record:



                             Douglas G. Scribner, Esq.
                            Jenny A. Mendelsohn, Esq.
                             William J. Repko III, Esq.
                                Alston & Bird LLP
                               One Atlantic Center
                            1201 West Peachtree Street
                             Atlanta, GA 30309-3424


      This 23rd day of October, 2018.


                                        BY: s/ Tedra L. Cannella
                                        JAMES E. BUTLER, JR.
                                          jim@butlerwooten.com
                                          Georgia Bar No. 099625
                                        TEDRA L. CANNELLA
                                          tedra@butlerwooten.com
                                          Georgia Bar No. 881085
                                        RORY A. WEEKS
                                          rory@butlerwooten.com
                                          Georgia Bar No. 113491
                                        2719 Buford Highway
                                        Atlanta, Georgia 30324
                                        (404) 321-1700
                                        (404) 32101713 Fax
